Per Curiam.
The plaintiffs brought this action to cancel an escrow agreement for the sale of certain mining properties made between the defendant Wirtz and one Ford, and to compel Wirtz to convey to them an interest in the properties. The trial court granted the relief asked for only in part, and each side appeals from that part of the decree adverse to their respective contentions. The questions presented are questions of fact wholly, upon which there is a direct conflict in the evidence. To review this evidence would subserve no useful purpose. Suffice it to say, therefore, that we have examined with care the entire record, and fail to find that the findings made by the court are not supported by a preponderance of the evidence. The decree must be affirmed, and it is so ordered; neither party to recover costs.